ORDER
PER CURIAM.
Appellant, Richard Wishom, appeals from his conviction in the Circuit Court of the City of St. Louis of second degree murder, RSMo § 565.021 (1986), and armed criminal action, RSMo § 571.015 (1986), for which he was sentenced to consecutive terms of life imprisonment and ten years’ imprisonment respectively. Appellant also appeals the denial of his Rule 29.15 motion without an evidentiary hearing. We have reviewed the briefs of the parties, the legal files, and the transcript and find no error on the part of the trial court. In addition, we find the findings of fact and conclusions of law of the motion court are not clearly erroneous. As we further find that an extended opinion would have no prece-dential value, we affirm appellant’s conviction pursuant to Rule 30.25(b), and the denial of appellant’s Rule 29.15 motion pursuant to Rule 84.16(b). A memorandum, solely for the use of the parties involved, has been provided explaining the reasons for our holding.